Exhibit 10.18 Execution Copy SECOND AMENDED AND RESTATED TRUST AGREEMENT among BIMINI MORTGAGE MANAGEMENT, INC., as Depositor JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Property Trustee CHASE BANK USA, NATIONAL ASSOCIATION, as Delaware Trustee and THE ADMINISTRATIVE TRUSTEES NAMED HEREIN as Administrative Trustees Dated as of September 26, 2005 BIMINI CAPITAL TRUST I 5093318 04310929 CONTENTS ClausePage ARTICLE I. Defined Terms 1 Section 1.1. Definitions 1 ARTICLE II. The Trust 11 Section 2.1. Name 11 Section 2.2. Office of the Delaware Trustee; Principal Place of Business 11 Section 2.3. Initial Contribution of Trust Property; Fees, Costs and Expenses 11 Section 2.4. Purposes of Trust 11 Section 2.5. Authorization to Enter into Certain Transactions 12 Section 2.6. Assets of Trust 14 Section 2.7. Title to Trust Property 14 ARTICLE III. Payment Account;Paying Agents 15 Section 3.1. Payment Account 15 Section 3.2. Appointment of Paying Agents 15 ARTICLE IV. Distributions; Redemption 16 Section 4.1. Distributions 16 Section 4.2. Redemption 17 Section 4.3. Subordination of Common Securities 19 Section 4.4. Payment Procedures 20 Section 4.5. Withholding Tax 20 Section 4.6. Tax Returns and Other Reports 21 Section 4.7. Payment of Taxes, Duties, Etc. of the Trust 21 Section 4.8. Payments under Indenture or Pursuant to Direct Actions 21 Section 4.9. Exchanges 21 Section 4.10. Calculation Agent 22 Section 4.11. Certain Accounting Matters 23 ARTICLE V. Securities 24 Section 5.1. Initial Ownership 24 Section 5.2. Authorized Trust Securities 24 Section 5.3. Issuance of the Common Securities; Subscription and Purchase of Notes 24 Section 5.4. The Securities Certificates 24 Section 5.5. Rights of Holders 25 Section 5.6. Book-Entry Preferred Securities 25 Section 5.7. Registration of Transfer and Exchange of Preferred Securities Certificates 27 5093318 04310929 CONTENTS ClausePage Section 5.8. Section 5.9. Mutilated, Destroyed, Lost or Stolen Securities Certificates Persons Deemed Holders 28 29 Section 5.10. Cancellation 29 Section 5.11. Ownership of Common Securities by Depositor 30 Section 5.12. Restricted Legends 30 Section 5.13. Form of Certificate of Authentication 32 ARTICLE VI. Meetings; Voting; Acts of Holders 33 Section 6.1. Notice of Meetings 33 Section 6.2. Meetings of Holders of the Preferred Securities 33 Section 6.3. Voting Rights 33 Section 6.4. Proxies, Etc 34 Section 6.5. Holder Action by Written Consent 34 Section 6.6. Record Date for Voting and Other Purposes 34 Section 6.7. Acts of Holders 34 Section 6.8. Inspection of Records 35 Section 6.9. Limitations on Voting Rights 35 Section 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults 36 ARTICLE VII. Representations and Warranties 39 Section 7.1. Representations and Warranties of the Property Trustee and the Delaware Trustee 39 Section 7.2. Representations and Warranties of Depositor 40 ARTICLE VIII. The Trustees 41 Section 8.1. Number of Trustees 41 Section 8.2. Property Trustee Required 41 Section 8.3. Delaware Trustee Required 42 Section 8.4. Appointment of Administrative Trustees 42 Section 8.5. Duties and Responsibilities of the Trustees 42 Section 8.6. Notices of Defaults and Extensions 44 Section 8.7. Certain Rights of Property Trustee 44 Section 8.8. Delegation of Power 47 Section 8.9. May Hold Securities 47 Section 8.10. Compensation; Reimbursement; Indemnity 47 Section 8.11. Resignation and Removal; Appointment of Successor 48 Section 8.12. Acceptance of Appointment by Successor 49 Section 8.13. Merger, Conversion, Consolidation or Succession to Business 50 5093318 04310929 CONTENTS ClausePage Section 8.14. Section 8.15. Not Responsible for Recitals or Issuance of Securities Property Trustee May File Proofs of Claim 50 50 Section 8.16. Reports to the Property Trustee 51 ARTICLE IX. Termination, Liquidation and Merger 52 Section 9.1. Dissolution Upon Expiration Date 52 Section 9.2. Early Termination 52 Section 9.3. Termination 52 Section 9.4. Liquidation 52 Section 9.5. Mergers, Consolidations, Amalgamations or Replacements of Trust 54 ARTICLE X. Miscellaneous Provisions 55 Section 10.1. Limitation of Rights of Holders 55 Section 10.2. Agreed Tax Treatment of Trust and Trust Securities 55 Section 10.3. Amendment 56 Section 10.4. Separability 57 Section 10.5. Governing Law 57 Section 10.6. Successors 57 Section 10.7. Headings 58 Section 10.8. Reports, Notices and Demands 58 Section 10.9. Agreement Not to Petition 58 Section 10.10. Counterparts 59 Exhibit ACertificate of Trust of Bimini Capital Trust I Exhibit BForm of Common Securities Certificate Exhibit CForm of Preferred Securities Certificate Exhibit DJunior Subordinated Indenture Exhibit EForm of Transferee Certificate to be Executed for Transferees Exhibit FForm of Officer’s Financial Certificate of the Depositor Schedule ACalculation of LIBOR 5093318 04310929 This Second Amended and Restated Trust Agreement, dated as of September 26, 2005 (as amended and restated, the “Trust Agreement”), among (i)Bimini Mortgage Management, Inc., a Maryland corporation (including any successors or permitted assigns, the “Depositor”), (ii) JPMorgan Chase Bank, National Association, a national banking association, as property trustee (in such capacity, the “Property Trustee”), (iii) Chase Bank USA, National Association, a national banking association, as Delaware trustee (in such capacity, the “Delaware Trustee”), (iv) Jeffrey J. Zimmer, an individual, Robert E. Cauley, an individual, and Amber K. Luedke, an individual, each of whose address is c/o Bimini Mortgage Management, Inc., 3305 Flamingo Drive, Vero Beach, FL 32963, as administrative trustees (in such capacities, each an “Administrative Trustee” and, collectively, the “Administrative Trustees” and, together with the Property Trustee and the Delaware Trustee, the “Trustees”) and (v)the several Holders, as hereinafter defined. Witnesseth Whereas, the Depositor and the Delaware Trustee have heretofore created a Delaware statutory trust pursuant to the Delaware Statutory Trust Act by entering into a
